EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Yu on 7-19-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 9, “the signal from the first sensing arrangement” has been amended to: — a signal from the first sensing arrangement —

Claim 2 has been amended as follows:
In line 1, “arrangement” has been amended to: —arrangements —

Claim 7 has been amended as follows:
In line 2, “arrangement comprises a camera with an image processing system” has been amended to: — arrangement comprises an image processing system —
In lines 3-4, “that is moveable by one of the actuator and the element per se.” has been amended to: — that is moveable by the actuator.—

Claim 8 has been amended as follows:
In line 2, “is at least one of the height of crop and the ground contour.” has been amended to: — is at least one of a height of crop and a ground contour. —

Claim 9 has been amended as follows:
In lines 3-4, “operative parameter of a harvesting header of an agricultural harvesting machine” has been amended to: — operative parameter of the harvesting header of the agricultural harvesting machine —
In line 11, “the signal” has been amended to: —a signal —

Claim 12 has been amended as follows:
In line 1, “The system of claim 12,” has been amended to: — The system of claim 11,—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671